      Case 3:19-cv-02492-X Document 1 Filed 10/22/19               Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANTHONY CAIRNS,                               )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
MY BIG T CORP and                             )
ROCHELLE REAL ESTATE LLC,                     )
                                              )
                       Defendants.            )

                                          COMPLAINT

        COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, MY BIG T CORP and ROCHELLE REAL ESTATE

LLC, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof,

Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’,

MY BIG T CORP and ROCHELLE REAL ESTATE LLC, failure to remove physical barriers to

access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
     Case 3:19-cv-02492-X Document 1 Filed 10/22/19                  Page 2 of 13 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, MY BIG T CORP (hereinafter “MY BIG T CORP”), is a domestic

for-profit corporation that transacts business in the State of Texas and within this judicial district.

        8.      Defendant, MY BIG T CORP, may be properly served with process via its

registered agent for service, to wit:      Syed W. Ali, Registered Agent, 6300 Independence

Parkway, Suite C, Plano, TX 75023.

        9.      Defendant, ROCHELLE REAL ESTATE LLC (hereinafter “ROCHELLE REAL

ESTATE LLC”) is a Texas limited liability company that transacts business in the State of Texas

and within this judicial district.

        10.     Defendant, ROCHELLE REAL ESTATE LLC, may be properly served with

process via its registered agent for service, to wit: Gaziani Group Inc., Registered Agent, 3717

Hearst Castleway, Plano, TX 75025.




                                                  2
    Case 3:19-cv-02492-X Document 1 Filed 10/22/19                Page 3 of 13 PageID 3



                                  FACTUAL ALLEGATIONS

       8.      On or about February 9, 2019, Plaintiff was a customer at the restaurant located at

2851 Esters Road, Irving, TX 75062, referenced herein as the “Jimmy’s Burger & Grill.” At the

time he visited the restaurant it was called “Kasbah Grill”, but the receipt he received for that

visit had “Jimmy’s Burger & Grill” on it.

       9.      Jimmy’s Burger & Grill underwent significant modifications in 2019.            On

September 7, 2019, Plaintiff again wanted to visit Jimmy’s Burger & Grill, he travelled to

Jimmy’s Burger & Grill but the restaurant was closed due to the renovations.

       10.     Plaintiff again visited Jimmy’s Burger & Grill on October 19, 2019 when it was

open to the public.

       11.     Jimmy’s Burger & Grill is operated by Defendant, MY BIG T CORP.”

       12.     Plaintiff’s access to the business located at 2851 Esters Road, Irving, TX 75062,

Dallas County Property Appraiser’s parcel number 325615200A0010000 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendants, MY

BIG T CORP and ROCHELLE REAL ESTATE LLC, are compelled to remove the physical

barriers to access and correct the ADA violations that exist at Jimmy’s Burger & Grill and the

Property, including those set forth in this Complaint.

       13.     Plaintiff lives 20 miles of Jimmy’s Burger & Grill and the Property.

       14.     Plaintiff has visited Jimmy’s Burger & Grill and the Property at least three times

before as a customer and advocate for the disabled. Plaintiff intends on revisiting Jimmy’s

Burger & Grill and the Property within six months or sooner, as soon as the barriers to access



                                                 3
    Case 3:19-cv-02492-X Document 1 Filed 10/22/19                 Page 4 of 13 PageID 4



detailed in this Complaint are removed and Jimmy’s Burger & Grill and the Property is

accessible again. The purpose of the revisit is to be a regular customer, to determine if and when

Jimmy’s Burger & Grill and the Property is made accessible and to maintain sanding for this

lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting Jimmy’s Burger & Grill and the Property to

purchase goods and/or services as a regular customer living in the near vicinity as well as for

Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers to access

and engage in a futile gesture of visiting the public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

       16.     Plaintiff travelled to Jimmy’s Burger & Grill and the Property as a customer and

as an independent advocate for the disabled, encountered the barriers to access Jimmy’s Burger

& Grill and the Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at Jimmy’s Burger & Grill and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;



                                                4
    Case 3:19-cv-02492-X Document 1 Filed 10/22/19                  Page 5 of 13 PageID 5



       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.



                                                 5
    Case 3:19-cv-02492-X Document 1 Filed 10/22/19                 Page 6 of 13 PageID 6



§ 12181; 28 C.F.R. § 36.508(a).

       22.     Jimmy’s Burger & Grill is a public accommodation and service establishment.

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     Jimmy’s Burger & Grill must be, but is not, in compliance with the ADA and

ADAAG.

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed Jimmy’s

Burger & Grill and the Property in his capacity as a customer at Jimmy’s Burger & Grill and the

Property and as an independent advocate for the disabled, but could not fully do so because of

his disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at Jimmy’s Burger & Grill and the Property that preclude and/or limit his

access to Jimmy’s Burger & Grill and the Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       29.     Plaintiff intends to visit Jimmy’s Burger & Grill and the Property again in the

very near future as a customer and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations commonly



                                                6
     Case 3:19-cv-02492-X Document 1 Filed 10/22/19                 Page 7 of 13 PageID 7



offered at Jimmy’s Burger & Grill and the Property, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA violations that

exist at Jimmy’s Burger & Grill and the Property that preclude and/or limit his access to Jimmy’s

Burger & Grill and the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       30.     Defendants, MY BIG T CORP and ROCHELLE REAL ESTATE LLC, have

discriminated against Plaintiff (and others with disabilities) by denying his access to, and full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

of Jimmy’s Burger & Grill and the Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       31.     Defendants, MY BIG T CORP and ROCHELLE REAL ESTATE LLC, will

continue to discriminate against Plaintiff and others with disabilities unless and until Defendant,

MY BIG T CORP and ROCHELLE REAL ESTATE LLC, are compelled to remove all

physical barriers that exist at Jimmy’s Burger & Grill and the Property, including those

specifically set forth herein, and make Jimmy’s Burger & Grill and the Property accessible to

and usable by Plaintiff and other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Jimmy’s Burger & Grill and the Property and the full and equal enjoyment of the

goods, services, facilities, privileges, advantages and accommodations of Jimmy’s Burger &

Grill and the Property include, but are not limited to:




                                                  7
Case 3:19-cv-02492-X Document 1 Filed 10/22/19                    Page 8 of 13 PageID 8



  (a)     ACCESSIBLE ELEMENTS:

  (i)     Accessible parking space and associated access aisle have a surface slope in

          excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG standards and

          are not level. This violation made it dangerous and difficult for Plaintiff to exit

          and enter their vehicle while parked at the Property.

  (ii)    The access aisle to the accessible parking space is not level due to the presence of

          an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

          exit and enter their vehicle while parked at the Property.

  (iii)   The accessible curb ramp is improperly protruding into the access aisle of the

          accessible parking space in violation of section 406.5 of the 2010 ADAAG

          Standards.    This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

  (iv)    The Property has an accessible ramp leading from the accessible parking space to

          the accessible entrances with a slope exceeding 1:10 in violation of Section 405.2

          of the 2010 ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to access the units of the Property.

  (v)     Due to the presence of a gate and a fence, the Property lacks an accessible route

          from accessible parking space to the accessible entrance of the Property in

          violation of Section 206.2.1 of the 2010 ADAAG standards. This violation made

          it difficult for Plaintiff to access the units of the Property.

  (vi)    Due to the presence of a gate and a fence blocking the only accessible route

          leading from the accessible ramp adjacent to the accessible parking space, the



                                              8
Case 3:19-cv-02492-X Document 1 Filed 10/22/19                  Page 9 of 13 PageID 9



           accessible parking space lacks an accessible route leading from the accessible

           parking space to the accessible entrance in violation of section 208.3.1 of the

           2010 ADAAG Standards.

  (vii)    All exterior tables lack adequate knee and toe clearance in violation of section

           306 of the 2010 ADAAG Standards.

  (viii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.

  RESTROOMS

  (i)      The mirror in the bathrooms exceeds the maximum height permitted by Section

           603.3 of the 2010 ADAAG standards. This violation made it difficult for the

           Plaintiff and/or any disabled individual to properly utilize public features of the

           restroom.

  (ii)     The restrooms have grab bars adjacent to the commode which are not in

           compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

           too short. This made it difficult for Plaintiff and/or any disabled individual to

           safely utilize the restroom facilities.


  (iii)    The restrooms have grab bars adjacent to the commode which are not in

           compliance with Section 604.5.2 of the 2010 ADAAG standards as the rear bar

           does not properly extend at least 24 inches from the centerline of the toilet. This

           made it difficult for Plaintiff and/or any disabled individual to safely utilize the

           restroom facilities.


  (iv)     The flush control on the toilet is not on the open side of the toilet in violation of

           section 604.6 of the 2010 ADAAG Standards.

                                              9
   Case 3:19-cv-02492-X Document 1 Filed 10/22/19                Page 10 of 13 PageID 10



       (v)     The upper rim of the sink has a height in excess of 34 inches from the finished

               floor in violation of section 606.3 of the 2010 ADAAG Standards.


       (vi)    The locking mechanism on the restroom door requires twisting of the wrist in

               violation of section 309.4 of the 2010 ADAAG Standards.


       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Jimmy’s Burger & Grill

and the Property.

       34.     Plaintiff requires an inspection of Jimmy’s Burger & Grill and the Property in

order to determine all of the discriminatory conditions present at Jimmy’s Burger & Grill and the

Property in violation of the ADA.

       35.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.     All of the violations alleged herein are readily achievable to modify to bring

Jimmy’s Burger & Grill and the Property into compliance with the ADA.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Jimmy’s Burger & Grill and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       38.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Jimmy’s Burger & Grill and the Property is readily achievable

because Defendants, MY BIG T CORP and ROCHELLE REAL ESTATE LLC, have the

financial resources to make the necessary modifications.

       39.     Upon information and good faith belief, Jimmy’s Burger & Grill and the Property

                                                10
   Case 3:19-cv-02492-X Document 1 Filed 10/22/19                   Page 11 of 13 PageID 11



has been altered in 2019.

       40.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, MY BIG T CORP and ROCHELLE REAL ESTATE LLC, are required to remove

the physical barriers, dangerous conditions and ADA violations that exist at Jimmy’s Burger &

Grill and the Property, including those alleged herein.

       42.     Plaintiff’s requested relief serves the public interest.

       43.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, MY BIG T CORP and ROCHELLE REAL ESTATE LLC.

       44.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, MY BIG T CORP and ROCHELLE REAL ESTATE LLC, pursuant

to 42 U.S.C. §§ 12188 and 12205.

       45.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, MY BIG T

CORP and ROCHELLE REAL ESTATE LLC, to modify Jimmy’s Burger & Grill and the

Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, MY BIG T CORP, in violation of the ADA and

               ADAAG;

       (b)     That the Court find Defendant, ROCHELLE REAL ESTATE LLC, in violation of



                                                 11
Case 3:19-cv-02492-X Document 1 Filed 10/22/19              Page 12 of 13 PageID 12



         the ADA and ADAAG;

   (c)   That the Court issue a permanent injunction enjoining Defendants, ROCHELLE

         REAL ESTATE LLC, from continuing their discriminatory practices;

   (d)   That the Court issue an Order requiring Defendants, ROCHELLE REAL

         ESTATE LLC, to (i) remove the physical barriers to access and (ii) alter Jimmy’s

         Burger & Grill and the Property to make it readily accessible to and useable by

         individuals with disabilities to the extent required by the ADA;

   (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and

   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: October 22, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                        /s/ Emil Lippe, Jr.
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300


                                          12
Case 3:19-cv-02492-X Document 1 Filed 10/22/19    Page 13 of 13 PageID 13



                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                ANTHONY CAIRNS




                                  13
